Case 16-30731-KLP   Doc 171    Filed 02/24/21 Entered 02/25/21 12:14:12   Desc Main
                              Document      Page 1 of 4
Case 16-30731-KLP   Doc 171    Filed 02/24/21 Entered 02/25/21 12:14:12   Desc Main
                              Document      Page 2 of 4
Case 16-30731-KLP   Doc 171    Filed 02/24/21 Entered 02/25/21 12:14:12   Desc Main
                              Document      Page 3 of 4
Case 16-30731-KLP   Doc 171    Filed 02/24/21 Entered 02/25/21 12:14:12   Desc Main
                              Document      Page 4 of 4
